Citation Nr: 1031295	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION


The veteran, who is the appellant, served on active duty from 
September 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Board reopened the claim of service 
connection for posttraumatic stress disorder and remanded the 
underlying issue of service connection for further development.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran has identified as a noncombat in-service stressor an 
incident in service at Fort Hood, Texas, while on a training 
exercise, he cleared a burning smoke grenade that accidently 
landed on a 5,000 gallon fuel tanker filled with JP4 fuel.  This 
incident is documented in the service personnel records.  

On VA general examination in August 2003, the impression was 
posttraumatic stress disorder, but no stressor was identified to 
support the finding.  VA records in April 2006 show the Veteran 
did not meet the criteria for posttraumatic stress disorder under 
DSM IV.  



As the Veteran has identified a noncombat in-service stressor, 
which is documented, and as the record is insufficient to decide 
the claim, further development under the duty to assist is 
needed. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric 
examination, including psychological testing 
for posttraumatic stress disorder, to 
determine whether the Veteran has 
posttraumatic stress disorder and, if so, 
whether posttraumatic stress disorder is at 
least as likely as not related to the in-
service incident in which the Veteran cleared 
a smoke grenade from a fuel tanker in 
February 1974 at Fort Hood, Texas.  

In formulating the opinion, the examiner is 
to consider that there is no evidence that 
the Veteran served in Vietnam or that he 
experienced hostile military or terrorist 
activity, while he was in service. 

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as it is to find against causation

The claims folder must be made available for 
review by the examiner.  








2. After the above development is completed, 
adjudicate the claim of service connection 
for posttraumatic stress disorder.  If the 
benefit sought remains denied, provided the 
Veteran and his representative a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



